         Case 4:21-po-05069-JTJ Document 7 Filed 03/11/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO 21-5069-GF-JTJ

             Plaintiff,                    VIOLATION:
                                           9711411
       vs.                                 Location Code: M13

 DUNAL R. RIVELAND,                        ORDER

             Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $150 fine and $30 processing fee for violation 9711411 (for a total of

$180), and for good cause shown, IT IS ORDERED that the $180 paid by the

defendant is accepted as a full adjudication of violation 9711411.

      IT IS FURTHER ORDERED that the bench warrant issued on or about

March 4, 2021, is QUASHED.

      DATED this 11th day of March, 2021.
